 



 



 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 



 

Exhibit 10.07



 

Total Energies Nouvelles Activités USA SAS

24 Cours Michelet

92800 Puteaux

France

 

February 28, 2017

 

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

USA
Attention: Mr. John Melo, President & CEO

 

Total New Energies, Inc.

1201 Louisiana Street, Suite 1600

Houston, Texas 77002

USA

Attention: Mrs Isabelle Kieffer, CEO

 

Total Amyris BioSolutions B.V.

Hoogoorddreef 15

1101 BA Amsterdam

Netherlands

Attention: Mr Philippe Marchand, General Manager

 

 

SIDE LETTER

 

Reference is made to (i) that certain Technology License, Development, Research
and Collaboration Agreement between Amyris, Inc. (“Amyris”) and Total New
Energies Inc. (“TNE”, formerly known as Total Gas & Power USA Biotech, Inc.),
dated as of June 21, 2010 (as such agreement may be amended from time to time by
the parties thereto, including by that certain Amendment # 2 to the Second
Amendment to the Collaboration Agreement, effective as of February 28, 2017, the
“Collaboration Agreement”), which Collaboration Agreement was assigned by TNE by
letter agreement dated January 11, 2011 to Total Energies Nouvelles Activités
USA SAS (“TENA”, formerly known as Total Gas & Power USA SAS); (ii) that certain
Amended and Restated Secondment Agreement between TNE and Amyris, dated August
1, 2012 (as such agreement may be amended from time to time by the parties
thereto, including by that certain Amendment #1 to the Secondment Agreement,
effective as of May 1, 2016, the “Secondment Agreement”); (iii) that certain
License Agreement between Amyris and Total Amyris BioSolutions B.V. (the
“Company”), dated December 2, 2013, which was amended and restated on March 21,
2016 (as such agreement may be amended from time to time by the parties thereto,
including by that certain First Amendment to the Amended and Restated Jet Fuel
License Agreement, effective as of February 14, 2017, the “Amended and Restated
Jet Fuel License Agreement”); and (iv) that certain License Agreement regarding
Diesel Fuel in the EU between Amyris and TENA, dated March 21, 2016 (as such
agreement may be amended from time to time by the parties thereto, including by
that certain First Amendment to License Agreement regarding Diesel Fuel in the
EU, effective as of February 14, 2017, the “Diesel Fuel License Agreement”, and
together with the Collaboration Agreement, the Secondment Agreement and the
Amended and Restated Jet Fuel License Agreement, collectively, the
“Agreements”).

 



1

 

 

In addition to the rights and obligations of the parties hereto provided in the
Agreements, we are writing to you to confirm our mutual agreement on the issues
set out below.

 

1.Definitions.

 

Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in the applicable Agreement.

 

2.Extension of Biofene Development Project.

 

a.On July 29, 2016 the Management Committee decided to extend the term of the
Biofene Development Project from July 31, 2016 to March 1, 2017. TENA and Amyris
have further extended the term of the Biofene Development Project until December
31, 2017, as per that certain Amendment # 2 to the Second Amendment to the
Collaboration Agreement, effective as of February 28, 2017 (“Amendment #2”).

 

b.The parties hereto agree that each of (i) the Management Committee’s decision
on July 29, 2016 to extend the term of the Biofene Development Program to March
1, 2017, and (ii) Amendment #2, is a Biofene Development Project Extension
Agreement, as such term is used in each of the Diesel Fuel License Agreement and
the Jet Fuel License Agreement.

 

c.For purposes of clarification, the expiration of the Biofene Development
Project Extension Agreement shall automatically occur on the date that Biofene
Development Project terminates as per Amendment #2.

 

3.Outstanding Amount Owed by Amyris for Seconded Employees as of May 1, 2016.

 

a.The parties hereto agree that the aggregate unpaid Amyris Share owed by Amyris
as per the Secondment Agreement, equals [*]. However, TNE agrees that Amyris may
deduct from such outstanding amount the sum of [*]

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



2

 

 

[*] as and for satisfaction of the rent payment obligation of TENA through
December 31, 2017, under the Sublease between the Amyris and TENA, dated April
4, 2014. As a result of such deduction, the parties hereto agree that Amyris’
outstanding balance for the Amyris Share is [*] (the “Agreed Upon Secondee
Payable”).

 

b.The Agreed Upon Secondee Payable will be paid by Amyris to TNE on or before
June 30, 2017. Such payment shall satisfy all Amyris payment obligations related
to Amyris Share, and claims related to any past-due payment thereof.

 

4.Biofene Development Project Milestones.

 

Amyris and TENA agree that the 2017 quarterly technical milestones of the
Biofene Development Project are described in Appendix A, attached hereto and
incorporated herein by reference.

 

5.Biofene Development Project Expenses.

 

Each of Amyris and TENA agrees to track (i) the hours that its employees
(including, in the case of TENA, its Seconded Employees at the Amyris
Facilities) spend working on the Biofene Development Project after April 30,
2016 and (ii) the expenses incurred for third-party services and/or equipment
for the Biofene Development Project after April 30, 2016.

 

6.Out-of-Scope Expenses.

 

On the request of either Amyris or TENA, the other party shall consider on a
case-by-case basis whether to share the cost of third-party expenses incurred
outside the scope of the Biofene Development Project. Any agreement reached
between Amyris and TENA in this respect must be evidenced in writing and signed
by both parties.

 

7.Miscellaneous.

 

a.This Side Letter and any arbitration hereunder shall be governed by,
interpreted and construed and enforced in accordance with, the laws of the State
of New York, without giving effect to any conflicts of laws principles thereof.
Each party irrevocably consents and agrees that any action for relief brought
against it with respect to its obligations or liabilities under or arising out
of or in connection with this Side Letter may be brought in the United States
District Court for the Southern District of New York, unless no federal subject
matter jurisdiction exists, in which case the action may be brought in the
courts of the State of new York located in the Borough of Manhattan, and each
party herby irrevocably accept and unconditionally submits to the non-exclusive
jurisdiction of aforesaid courts in personam, with respect to any action for
relieve. The language of any proceedings and of all submissions and written
evidence shall be English; provided, however, that a party, at its expense, may
provide for translation or simultaneous interpretation into a language other
than English.

 

 

*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



3

 





 

b.Neither this Side Letter nor any right or obligations hereunder may be
assigned or delegated by any of the parties hereto without the written consent
of the other parties hereto, except that TENA may assign the Side Letter and its
rights and obligations hereunder to its affiliate Total Raffinage Chimie, S.A.,
by giving written notice of such assignment to Amyris.

 

c.This Side Letter may be executed in multiple counterparts, each of which will
be deemed to be an original and all of which will be deemed to be a single
document.

 

 

 

Very truly yours,

 

Total Energies Nouvelles Activités USA SAS

 

 



By:  /s/ Christophe Vuillez     Name:    Christophe Vuillez     Title: Attorney
in Fact          

 







 

 

 

 



4

 



 

Agreed and accepted by:

 

Amyris, Inc.     By: /s/ John Melo     Name      John Melo     Title: President
& CEO             Total New Energies, Inc.     By: /s/ Isabelle Kieffer     Name
Isabelle Kieffer     Title: Chief Executive Officer             Total Amyris
BioSolutions B. V.     By: /s/ Xavier de Maupeou     Name Jean-Marc Otereo del
Val Xavier de Maupeou     Title: General Manager             By: /s/ Remi
Bourgeois     Name Remi Bourgeois     Title: General Manager             By: /s/
Philippe Marchand     Name Philippe Marchand     Title: General Manager    

 

 

 

 



5

 

 

Exhibit A

 

2017 quarterly technical milestones for the Biofene Program

 

 

 

YE 2016

ActualA

2017 Q1

GoalA

2017 Q2

GoalA

2017 Q3

GoalA

2017 Q4

GoalB

Fermentation yield (wt. %) [*] [*] [*] [*] [*] Productivity (g/L/h) [*] [*] [*]
[*] [*] Recovery yield (wt. %)C [*] [*] [*] [*] [*]

 

A Fermentation yield and productivity to be measured at [*]

B Fermentation yield and productivity to be measured at [*]

C Recovery yield to be monitored at [*]

 

 

 

 

 

 

 

 

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

A-1

 



